REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an electronic device and method for correcting images using a plurality of cameras and motion vectors.

Prior art for was found for the claims as follows:
Re. Claim 1,
Li et al., (US 2017/0359534 A1) disclose the following limitations:
An electronic device (Li: Fig. 1, Image capture device 105.), comprising: 
a first camera (110a) having a first view angle (Li: Fig. 1, 110a; [0065], [0079]; A first camera 110b having a first view angle.); 
a second camera (110b) having a second view angle different from the first view angle (Li: Fig. 1, 110a; [0036], [0065], [0079]; A second camera 110b having a second view angle different from the first view angle.); and 
at least one processor (805) configured to: 
obtain a first image set (i.e., narrow-view images) for an external object (710, 715) using the first camera (110a) and a second image set (i.e., wide-view images) for the external object (710, 715) using the second camera (Li: Figs. 1, 5, 7, 8; [0004], [0029], [0058], [0060], [0065]-[0070], [0076]-[0079]; The processor 805 obtains a first set of narrow-view non-reference images using the first camera 110a or first camera unit and the second camera 110b or second camera unit for a second set of wide-view reference images for an external object (710, 715).), 
determine (110a) while the first image set (i.e., narrow-view images) and the second image set (i.e., wide-view images) are obtained (Li: Figs. 1, 5, 7a-b, 8; [0003]-[0006], [0028], [0060], [0065]-[0068], [0076]-[0079]; Motion is identified when foreign artifacts are identified through a threshold amount corresponding to either the first or second camera during the image sets of captured images when foreign light regions mismatch.), 
determine (Li: Figs. 1, 5, 7a-b, 8; [0003]-[0006], [0028], [0060], [0065]-[0068], [0076]-[0079]; Motion can be detected corresponding to both cameras.),
(716, 710a-b) corresponding to (Li: Figs. 1, 7a-b, 8; [0003]-[0006], [0028], [0065]-[0068], [0076]-[0079]; A correction area (716, 710a-b) is determined corresponding to a first image 705b of the first image set when foreign light regions mismatch or if there’s a misalignment, due to motion.),
determin(705a) of the second image set (i.e., wide-view images), a compensation area (pixels coming from 705a) to be combined with the correction area (Li: Figs. 1, 7a-b, 8; [0003]-[0006], [0028], [0058], [0065]-[0068], [0076]-[0079]; As seen in figure 7a, a compensation area [i.e., pixels coming from 705a] is based on any area that is not included in 705b. For example, pixels are filled in from 705a to correct missing or distorted pixels representing the correction area (716, 710a-b) in 705b.), the compensation area determined based on: 

(Li: Figs. 1, 5, 7a-b, 8; [0003]-[0006], [0028], [0060], [0065]-[0068], [0076]-[0079]; Motion is identified when foreign artifacts are identified through a threshold amount corresponding to either the first or second camera during the image sets of captured images when foreign light regions mismatch.), and 
(Li: Figs. 1, 5, 7a-b, 8; [0003]-[0006], [0028], [0060], [0065]-[0068], [0076]-[0079]; Motion can be detected corresponding to both cameras according to a threshold amount which is used to identify the compensation area.), and
obtain a motion-corrected image including the correction area and the compensation area by combining the correction area and the compensation area (Li: Figs. 1, 7a-b, 8; [0003]-[0006], [0028], [0065]-[0068], [0076]-[0079]; And obtain a motion-corrected image by fusing the images 705a-b representing the correction area and the compensation area.),
(Li: Figs. 1, 5, 7, 8; [0004], [0029], [0058], [0060], [0065]-[0070], [0076]-[0079]; The processor 805 obtains a first set of narrow-view non-reference images using the first camera 110a or first camera unit and the second camera 110b or second camera unit for a second set of wide-view reference images for an external object (710, 715).).
	Motomura et al., (US 2009/0096879 A1) disclose determine a first vector (14) corresponding to motion of the first camera (Motomura: Figs. 1a-c; [0005], [0006]; Vector 14 corresponds to the motion of the first camera.);
determine, based on the first vector (14), a correction area (i.e., image blur) a correction area corresponding to the first vector (Motomura: Figs. 1a-c; [0005], [0006]; Vector 14 causes the difference between the output image 12 and the output image 16 which is image blurring or a correction area.);
the compensation area determined based on: an inverse vector (17) of the first vector (Motomura: Figs. 1a-c; [0005], [0006]; The image blur area of vector 14 uses inverse vector 17 of vector 14.); 
the first vector of the motion (Motomura: Figs. 1a-c; [0005], [0006]; The image blur area of vector 14 uses inverse vector 17 of vector 14 to determine a compensation area which is an area provided in captured image 13 to resolve image blurring and obtain an output image 18 which is the same as the output image 12.).
	Silsby et al., (US 2009/0002501 A1) disclose determine a second vector of motion (60) corresponding to motion of the second camera and determine the first vector and the second vector (Silsby: Figs. 1, 3, 4; [0014], [0053], [0064]; Since the cameras 12 and 14 are located in the same device 10, they experience the same motion vectors.).
Fintel et al., (US 2012/0242851 A1) disclose the number of image frames per unit time corresponding to the first image set and the second image set, based on a position of an object in the at least some images of the first image set (Fintel: Fig. 4; [0079]-[0081], [0085], [0102], [0105]; The frame rate of the sets of images is determined based on a position of an object in the at least some images of the image set.).

However, upon consideration of applicant’s arguments there is no reasoning to combine the applied references to arrive at the claimed invention.

As per claim 9, the claims recites analogous limitations to claim 1 above, and
is therefore allowable on the same premise.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… the compensation area determined based on: an inverse vector of the first vector; the first vector of the motion corresponding to the first camera … the second vector of the motion corresponding to the second camera … obtain a motion-corrected image including the correction area and the compensation area by combining the correction area and the compensation area …wherein the at least one processor is further configured to determine a number of image frames per unit time corresponding to the first image set for the external object and a number of image frames per unit time corresponding to the second image set for the external object, based on a position of an object in at least some images of the first image set.” [Claim 9] “… the determining of the compensation area based on: an inverse vector of the first vector, the first vector of the motion corresponding to the first camera, and the second vector of the motion corresponding to the second camera, obtaining a motion-corrected image including the correction area and the compensation area by combining the correction area and the compensation area, and determining a number of image frames per unit time corresponding to the first image set for the external object and a number of image frames per unit time corresponding to the second image set for the external object, based on a position of an object in at least some images of the first image set.”. These features are not found or suggested in the prior art.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-24-2021